 MOTHER'S CAKE AND COOKIE COMPANY75each of these considerations is important and in combinationthey are sufficient to deny craft severance when that result issupported by nothing more than the craft status of the em-ployees proposed to be split off. Accordingly, I would dismissthe petition.MOTHER'S CAKE AND COOKIE COMPANYandCHARLES H.DUTHIE AND LAWRENCE HEALY. Case No. 20-CA-691.May 28, 1953DECISION AND ORDEROn March 31, 1953,Trial Examiner Herman Marx issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices,and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,theRespondent filed exceptions to theIntermediate Report.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Murdock, Styles, andPeterson] .The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Respondent's ex-ceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Mother's Cake and Cookie Company, of Oakland,California,its officers,agents, successors,andassigns,shall:1.Cease and desist from:(a) Discouragingmembership of any of its employees inInternational Association of Machinists, Local Lodge 284, AFL,or any other labor organization, by discriminating in anymanner in regard to any term or condition of employment ofany of its employees.IOn May 1, 1953, the Respondent filed a motion alleging that complainant Healy voluntarilyresigned from the Respondent's employ after the close of the hearing and, in substance, re-questing that the findings and order herein be so amended as to reflect the fact of Healy'sresignation. The motion is denied. The fact of such resignation and its effect on the appro-priateness of the remedy prescribed herein can best be resolved in the compliance stage ofthis proceeding.105 NLRB No 23 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the right toself-organization,to form, join,or assist labor organizations,to join or assist International Association of Machinists, LocalLodge 284,AFL, tobargain collectively through representa-tives of their own choosing,to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,and to refrain from any or all such activities, ex-cept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a con-dition of employment,as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) ImmediatelyreinstateLawrence Healy to the positionfrom whichhewas demoted on December 8, 1951,withoutprejudice to his seniority and other rights and privileges, andpayhim, for his work in such position the wage rates he wouldhave cotinued to receive but for the demotion, and make himwhole in the manner and to the extent prescribed in section V,entitled"The Remedy,"of the Intermediate Report.(b) Post at its plant at Oakland,California,copies of thenoticeattached to the Intermediate Report and marked"Appendix A." 2 Copiesof such notice,to be furnished by theRegional Director for the Twentieth Region, shall,after beingduly signed by the Respondent'srepresentative,be postedimmediately upon receipt thereof and be maintainedby it forsixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be takenby the Re-spondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(c) Notify theRegional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order whatsteps the Respondent has takento complytherewith.2This notice shall be amended by striking from caption thereof the words "Recommenda-tions of a Trial Examiner" andsubstitutingin lieu thereof the words"A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant toa Decision and Order"the words"Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn September 12, 1952, the General Counsel of the National Labor RelationsBoard i issueda complaint, based upon charges filed with the Board,Y against theRespondent, Mother'stThe National Labor Relations Board will be referred to herein as the Board; and Mother'sCake and Cookie Company as the Respondent or the Company.2 The charges in question are one filed by Charles H. Duthie on March 31, 1952;an amend-ment thereto filed by him on September 9, 1952, and one filed by Lawrence Healy on June 2,1952. MOTHER'S CAKE AND COOKIE COMPANY77Cake and Cookie Company. In material substance, the complaint alleges that the Respondent,on December 8, 1951, demoted one of its employees, Lawrence Healy, to an inferior positionbecause of his membership in and activities on behalf of a labor organization, and that thedemotion violated Section 8 (a) (1) and 8 (a) (3) of the National Labor Relations Act, asamended (61 Stat. 136-163), referred to herein as the Act. Copies of the charges and thecomplaint have been duly served upon the Respondent.The Respondent filed an answer which adnuts the demotion of Healy,s but denies that hewas demoted for the reasons alleged in the complaint and that the Company violated the Act.As a separate defense, the answer alleges that Healy was a supervisor within the meaning ofthe Act, and, in implied effect, thus contends that his demotion could not constitute an unfairlabor practice.Pursuant to notice duly served by the General Counsel upon the Respondent, a hearing washeld before me on November 17, 18, and 19, 1952, at San Francisco, California. The GeneralCounsel and the Respondentwererepresented by counsel, participated in the hearing, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, adduceevidence, submit oral argument, and file briefs. The Respondent waived oral argument uponthe evidence, but filed a brief which has been read and considered. The General Counselsubmitted oral argument at the hearing. He waived the filing of a brief. Upon the entirerecord, and from my observation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a California corporation. It maintains its principal office and place ofbusiness in Oakland, California, where it is engaged in the production and sale of bakeryproducts. In 1951, it purchased goods with an aggregate value of $500,000 from sourcesoutside the State of California and caused the products to be shipped to its said place ofbusiness from points located outside the State. During the same period, the Company shippedgoods with an aggregate value in excess of $100,000 from its place of business to pointssituatedoutside the State of California. I find that Respondent was engaged in interstatecommerce, within the meaning of the Act, at all times material to the issues, and that theBoard has jurisdiction of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Associationof Machinists, Local Lodge 284, AFL(referredto below as Local284), admits personsemployed by theRespondenttomembershipand is a labor organizationwithinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefactorystatementThe Company employs approximately 400 persons at its Oakland plant. The productionprocesses, as well as other features of the plant's operations, are divided among a numberof departments, each of which is headed by a supervisor. One of the departments is known asthe plant maintenance department.The plant maintenance department is responsible for the construction, maintenance, andrepair of the machines used in the Company's production. Only journeymen machinists areemployed in such work. The number of journeymen in the department has grown, at leastsince 1946 when there were only 2 or 3. In 1951 the department employed as many as 8 ma-chinists.The head of the department bears the title of plant engineer. In addition to hissupervision of the machinists, he is vested by the Company with authority to supervise anumber of other employees, respectively engaged in such functions as painting, sanitation,carpentry, and stock maintenance. The record does not establish to what extent the plantengineer actually exercises supervision and authority over any employees other than themachinists. The plant engineer possesses and exercises authority to assign duties to themachinists, transfer them from one assignment to another, recommend their hire and dis-8The answer does not deny that Healy was demoted, and therefore admits the demotion.Section 102.20, Board's Rules and Regulations, Series 6 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge, and responsibly direct their work. It is undisputed that he, as well as the super-visors of the production departments, is a supervisor within the meaning of Section 2 (11) ofthe Act.Under the routine procedure in effect at the plant, production department supervisorsprepare written work orders for machinist's work they wish to have performed in their re-spective departments. The orders are sent to the plant engineer and are in turn routed tomachinists for the performance of the necessary work. The orders are, in the main, keptfor some time on the plant engineer's desk, and from time to time a machinist, after thecompletion of a given task, thumbs through them, selects one, and performs the work requiredby it, without waiting for the formal routing of the order to him. Frequently, at least withrespect to certain types of maintenance, a production department supervisor or a machineoperator will make an oral request of a machinist for a given repair or adjustment, and themachinist will do the work without the formal preparation of a work order.Healy began his employment with the Company in 1943 as a journeyman machinist in theplantmaintenance department. He is senior in service to all other employees in the depart-ment, and is regarded as an "excellent" and "top" machinist, to use terms applied to himby Ole K. Waage, an officer of the Company who formerly served as its personnel manager.The Company for some years has had collective-bargaining relations with a labor organi-zation known as East Bay Automotive Machinists Lodge 1546, International Association ofMachinists (referred to below as Lodge 1546).4The most recent contract (aside from somesupplements not relevant here) between the Company and Lodge 1546 was executed onFebruary 15, 1951 The agreement establishes minimum wage rates ($ 86 per week) for"journeymen automotive machinists, mechanics, and body men," and provides that "workingforemen shall receive ten percent(1076)over $ 86.00 per week."Both Lodge 1546 and Local 284 are affiliates of a common parent, the international Asso-ciation of Machinists. As its name implies, and the record indicates, Lodge 1546 appears tospecialize in representation of individuals employed in automotive occupations. However, atthe Company's plant, it represented the journeyman machinists employed in the plant main-tenance department, as well as employees engaged in the repair and maintenance of thefirm's automotive equipment, and there is no question that the agreement of 1951 was in-tended by the parties thereto to apply to both groups.The Company's machinists, including Healy, were members of Lodge 1546 prior to Novem-ber 9, 1951. Healy was shop steward in his department for that organization for about 2 yearsprior to August 1951, when he was succeeded by another machinist named Charles H. Duthie.For reasons which will appear later, Healy and others in his department transferred theirmembership in November 1951 from Lodge 1546 to Local 284. Healy was then receiving awage scale 10 percent higher than the rates of a journeyman, 5 and was performing certainfunctions, to be described later, in addition to his work as a machinist. On December 8, 1951,the Company demoted Healy, reducing his wages by 10 percent, and relieving him of the addi-tional functions. Since his demotion, he has been employed as a machinist by the Companyat the reduced scale.B. The issuesThe General Counsel contends that: Healy was a nonsupervisory employee; he was de-moted because he transferred his union membership to Local 284; and the demotion thuscontravened the Act. The Respondent's contentions, as reflected in its brief, may be summa-rized as follows: (1) That Healy was a supervisor within the meaning of the Act and thus notaccorded protection from discrimination by the statute; and (2) that he was lawfully demotedfor two reasons: (a) because "he used his influence and authority as a foreman to influencethe employee machinists in the Plant Maintenance Department to change their union affilia-tion, contrary to law and ... the established rule and policy" of the Company; and (b) becausehe "failed to discipline Charles Duthie" for absenteeism and tardiness.C.Healy's alleged supervisory statusIn 1946, the Company increased Healy's wages by 10 percent above his rate as a journey-man. At the time of the increase, the plant maintenance department consisted of the plant4 The record suggests that the Company and Lodge 1546 have had collective-bargaining re-lations for approximately 14 years (see Respondent's Exhibit No. 7).5The record suggests (but I make no finding, as it is unnecessary to do so) that Healy wasreceiving more than 10 percent above the minimum journeyman's rateprovided by the con-tract, since he also had received merit increases for the work of a journeyman, as distin-guished from the 10 percent he received for performing additional dunes as described below. MOTHER'S CAKE AND COOKIE COMPANY79engineer, Healy, and 1 or 2 other machinists. Healy had been doing the major portion of themachinists' work. He was informed of the increase by the plant engineer, a man named DickGould.On that occasion, Gould told Healy that the latter had done a "good job"; that he(Gould) "needed some help in the plant"; that he "wanted [Healy] to watch the machinery andsee that everything was going smoothly"; and that Healy was thenceforth to be a "workingforeman" and would be paid the extra 10 percent because he held that status. Gould toldanothermachinist,Eugene P. Manning, about Healy's increase, describing Healy's newduties, status, and relationship to the department in the following terms: "I do not want youor any of the men to be jealous of Lawrence [Healy] because of this, or to change your re-lationshipwithLawrence because of this. I do not want to create any dissension in thecrew .... I do not want you to be afraid of Lawrence. He cannot fire you or anything. Themain thing is that he deserves a raise and that he is going to take a lot of pressure off of me,in that he can relay my orders on to the men and save me the trouble of doing it individually."Gould's employment was subsequently terminated, and he was succeeded as plant engineerin June 1947 by a man named Rodenberger. In the same month, Healy's wages were decreasedby 10 percent, and the sense of the evidence is that he was relieved of whatever additionalduties he had been required to perform as "working foreman." The Company increasedHealy's wages by 10 percent again on October 20, 1947, and he then resumed the performanceof the same additional duties he had performed during Gould's tenure. Rodenberger wassucceeded by Cornelius Kinst in January 1949.6 About a month later Healy was demotedagain, as on the prior occasion sustaining a cut of 10 percent in his wages and ceasing theperformance of his extra duties. The 10 percent above a journeyman's scale was restored toHealy again on September 3, 1949, and at the same time he resumed whatever status he hadformerly held as a "working foreman." On that occasion, Kinst told Healy that he (Kinst)was responsible for the promotion because "he thought[Healy] deserved it." Kinst's em-ployment was terminated in October 1949,7 and a new plant engineer, Allen Carter, wasappointed during the following month. Carter served until January 1951, and was succeededin that month by John W. Wickstrom who is still in the Company's employ as plant engineer.After Kinst's termination, Healy continued to receive 10 percent above his journeyman's scaleduring the successive tenures of Carter and Wickstrom, performing duties in addition tothose of a journeyman, until he was demoted on December 8, 1951, under circumstances to bedescribed below. (The record does not establish the reason for his two prior demotions, andneither the reasons nor their validity are in issue here.) By reason of his demotion on thatdate, his wages were reduced to those of a journeyman and he was relieved of his additionalduties.He worked for about a month in the construction of some equipment, and was thenassigned by Wickstrom to work as a machinist in the fancy cookie department, where he wasstill employed at the time of the hearing.The issue whether Healy was a supervisor hinges on the question whether, by force of hisadditional duties, he was vested with requisite authority, within the meaning of Section 2 (11)of the Act, to "assign" or "responsibly direct other employees" or "effectively to rec-ommend such action," and, if so. whether the "exercise of such authority" was not "merelyof a routine or clerical nature." 8 Passing the question of Healy's power to assign or direct6Healy described Kinst as "foreman of the department," stating that Kinst did not have thetitleof plant engineer. There is some intimation in the testimony of Robert W. Frey, theCompany's personnel manager, that Kinst held the title, but itmaybe noted that Kinst's em-ployment was terminated more than a year before Frey became personnel manager.There issome indication in the record that Frey was not testifying from personal knowledge. Irre-spective of the nature of Kinst's title, it is undisputed that he succeeded to Rodenberger'sduties.7 Findings made herein with respect to the periods when various individuals performed thedunes of plant engineer, and the dates of Healy's demotions and promotions after 1946, arebased upon a synthesis of the testimony of Personnel Manager Frey and Healy. Where dif-ferences appear between the two, I have accepted Frey's testimony, since Healy testifiedwithout the aid of records, whereas Frey consulted the Company's personnel records as abasis for his indicated testimony.e The term "supervisor" is defined by Section 2 (11) as "any individual having authority,in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge,assign,reward, or discipline other employees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such action, if in connection with the foregoingthe exercise of such authority is not of a merely routine or clerical nature, but requires theuse of independent judgment." 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees, it is clear that he performed no other functions defined by Section 2 (11) assupervisory in character.9It is well to note a number of features of the evidence as a preliminary to a determinationof the nature of Healy's extra duties while a "working foreman." First, it may be noted thatat least 95 percentof histime during such periods was devoted to work as a journeymanmachinist. Unlike the other machinists who were regularly assigned,at least during therespective tenures of Wickstrom and Carter,to maintain machinery and equipment in specificproduction departments,or to a specific type of work, Healy worked"all over the plant," ashe described it. Much of his work consistedof major overhauland construction jobs. Thiswas particularly true on Saturday when he and another machinist usually worked on a "bigjob" in a production departmentwhichwas not in operation on Saturday.Second, unlike thosein the plant who were admittedly supervisors,Healy did not attend meetings of the super-visors which were called from time to time. Third, Healy's work schedule, at least duringWickstrom's tenure, was such that there were regular periods when he was not in the plantwhen other machinists were at work. Some of the machinists worked on Monday, whereasHealy'sworkweek extended from and including Tuesday through Saturday (only he and twoother machinists normally worked on Saturday). Healy's daily schedule, prior to his demotionin 1951, was from 7 a. m. to 3:30 p. m., whereas one machinist worked from 6 a. m. to 2:30p.m.; another from 9 a. m. to 5:30 p. m.; and the rest from 8 a. m, to 4:30 p. m. In that re-gard it may be noted that like the other machinists, but unlike the plant engineer, Healypunched a time clock. Fourth, as noted above, during Wickstrom's tenure, and Carter's aswell, each machinist,with the apparent exception of Healy,either had a regular assignmentto a specific production department or to specific types of work.10 Thus during Wickstrom'sadministration,onemachinistworked on the equipment in the plain cookie department;another in the fancy cookie department; a third on wrapping machines and in the cakedepart-ment; a fourth was assigned to the maintenance of the boiler,lights,and plumbing;a fifth to"machine work in the(plant'smaintenance) shop";and two men"to shop work,fabricatingand building equipment."The systemwas in effect, at least to a substantial degree, whenWickstrom became plant engineer.The evidence is conflicting on the question of who made the assignments of specific indi-viduals to such regular duties. Healy denied that he made them. Although he did not specifi-cally state who made them prior to Wickstrom's administration, he described, without con-tradiction,aconversationwithCarterinwhich thelatter told him that he(Carter) hadassigned a machinist to regular duties in the cake department.According to Healy, it wasWickstrom who made the assignments during the latter's tenure. The sense of Manning'stestimony Is that the plant engineer made the assignments to regular duties, both before andafterWickstrom assumed the post. The Respondent produced no testimony on the subject ofwho actually made such assignments prior to the time Wickstrom became plant engineer.With respect to his administration, Wickstrom's testimony on the subject of regular assign-ments contains some self-contradiction,as will appear later, but he testified concerning thequestion that"after the middle of the year[ 1951] we changed the program"(of assignments);that he"suggested"to Healy that the latter"take the best men," who "knew the departmentbest," and assign them accordingly; that he did not tell Healy "what individuals to put in anydepartment";and that Healy assigned"the particular individuals to the particular depart-ments."With respect to his extra duties,Healy described himself as a "go-between"between theproduction department supervisors and the plant engineer. 11 It was his function in that capa-9 One machinist,Andrew Chernenkoff,testified that he"felt"Healy gave him certain workassignments as a disciplinary measure. Whether Healy acted as a supervisor in making thealleged assignments will be discussed later. It may be noted here, however, that there is noprobative evidence to support Chernenkoff's conclusion that the relevant assignments,ifmade,were designed to discipline him. As will appear later, the work involved constituted a part ofChernenkoff's duties. The Respondent also in effect makes the claim in Its brief that Healywas under a duty"to discipline"employees for absenteeism and tardiness.The evidence re-lating to this contention will be considered in some detail at a later point.It is enough to statehere that the credible evidence does not support the claim.1OOn occasion,as in the case of emergencies caused by breakdowns of machinery, ma-chinistswould perform work other than in the departments,or different from the types ofwork, to whichtheywere regularly assigned.tiTheoutline of Healy'sversion of his duties as a "go-between"and of his denials ofsupervisory functions in assigning and directing work, which is set out below, does not in-clude a period of 4 or 5 days between Kinst's termination and Carter's employment, when MOTHER'S CAKE AND COOKIE COMPANY81city,Healy stated, to make the rounds of the plant to inspect the machinery, ask the super-visors "if there was any work they wanted done," pick up written work orders from them,and turn the orders over to the plant engineer. Healy testified that he usually talked to theplant engineer "the first thing in the morning," and that the latter would then go through theorders,select those he wanted processed,and give them to him(Healy)with instructions totransmit them to the machinists whom the plant engineer designated by name. Healy statedthathe would then give the orders to the named machinists in compliance with the plantengineer's instructions,executing himself those which the plant engineer assigned to him forperformance. In the absence of the plant engineer, according to Healy, he would thumb throughthework orders,select those to be performed,and assign them to various machinists forexecution. The sense of Healy's testimony is that the designation of a machinist to execute agiven work order was routine because the order described the work to be performed, and itwas the established practice to give it to the man who was customarily assigned to such work,as for example,a machinist who was regularly assigned to maintain the equipment in a givenproduction department.According to Healy, if the plant engineer felt that certain orders were entitled to priority,he would so inform Healy while making the assignments in the morning. Healy agreed that inthe plant engineer's absence he would make such decisions,but he asserted that machinists"who knew the plant" were usually aware of production necessities, as for example, that "acertainmachine had to go the next morning," and if an individual had more than one workorder to execute, he would customarily draw upon his knowledge of the time when givenequipment was needed for production, and determine the priority to be given to his workorders.There were occasions,Healy stated, when he would tell a machinist to perform cer-tain work without the formality of a written order. This would occur, he asserted, when thesupervisor of a given department came to him and "said there was something wrongwith themachine, and he had to have it right away." In such circumstances, according to Healy, he"would see the mechanic in charge in that department"and "tell him he would have to goover there and fix that machine."In the event of emergency breakdowns,Healy stated,machinists were under standing in-structions from the plant engineer and thegeneral manager to "jump in and help," but he alsohad occasion in such situations "to tell the men there was a breakdown" and that they would"have to go and help." In that connection, Healy asserted that he worked along with the othersin such emergencies; and that he assumed the function of telling the other machinists to "goand help" because the general manager of the plant "had told us [the machinists] on manyoccasions...that if there was ever a breakdown...we all had to jump in and get it goingagain." Healy denied that it was the plant switchboard operator's "practice"to call him inthe event of breakdowns,but he agreed that there had been occasions when he had receivedsuch calls.He asserted that on such occasions he had repaired the machine involved himself,or if it was"too big" a task for one man, he had either asked the machinist assigned to thedepartment to help him "if a man in that department (was) available" or had requestedWickstrom "to get me a man."According to Healy, it was the plant engineer,and not he, who authorized machinists towork overtime. In the event of the plant engineer's absence, as during some night-shift work,Healy testified,a machinist who could not meet a deadline for a given job during his sched-uled hours would customarily work overtime to complete his task even if he had no priorauthorization to do so. Healy asserted that he and others who worked with him on Saturdayfollowed this practice, and, he stated,in such circumstances,he would tell a companion whoworked with him: "Well, you know this machine has got to go tomorrow morning. Therefore,you will have to stay and finish It." On these occasions, according to Healy, he and whoeverworked with him would remain and complete the job. When the plant engineer was not avail-able, a machinist who could not complete a job before the end of his day would"at times"come to Healy, the latter testified, and tell him, "I have to have a hand," in which event,Healy asserted,he would help the machinist to complete the work because"itwas my place tohelp him." Similarly, Healy testified, if he knew that he could not finish a job requiring com-pletion before the end of the day, and "could not work overtime," he would report his inabilityto complete the work to the plant engineer,but if the latter was not available,Healy stated,he "would ask men to help me so I could get finished, if they were not busy."Healy apparently performed supervisory functions in connection with a special job of movingthe plant's equipment.For reasons appearing later, his moving work has no significantbearing on the issues. 8 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDDenying that he was "responsible"for the quantity or quality of the work of other ma-chinists,Healy asserted that he was never requested to check on the work of others,and didnot do so, but that it was the plant engineer who did whatever checking was done and issuedsuch detailed instructions as were necessary.According to Healy, he and the other ma-chinists were individually responsible for the work they did, and the sense of his testimonyis that, in the main,there was no supervisory check of maintenance work such as "just ad-justing the machine."Wickstrom,however, and not he, Healy stated,exercised the functionof checking other types of repair jobs,as well as the construction of equipment. Healy as -serted that if a department head was dissatisfied with given work,the latter would take thematter up with the machinist who had done the work or with Wickstrom.Occasionally, Healysaid, if a department head encountered him, the supervisor would"mention the fact" that amachine which had been repaired"wasn't running right,"and on such occasions, accordingto Healy,he would inform the machinist of the complaint,and tell him "that he had better goback and see what was wrong with it."Wickstrom gave "new installation"or "new construc-tion"of equipment his "personal attention," Healy agreed,but he stated,in effect,that suchwork was of a sporadic nature and that it involved little of Wickstrom's time on the whole.Healy testified that he "very often" worked on a job with one or more of the other machinists,but he denied that he "divided"the work on such occasions,asserting that each man did hisown work pursuant to instructions the men involved received from the plant engineer "on howto do the work,when to do the work,and everything,before we started the job."Wickstromwould give him and the other machinist who worked with him such instructions,according toHealy,each Friday with respect to the "major overhaul"and similar jobs he and his com-panion did on Saturday,a day when Wickstrom was not customarily in the plant. One othermachinist,Chernenkoff,who worked on wrapping machines,would come in on Saturday, andaccording to Healy,Chernenkoff similarly received instructions on the preceding day and didhis own work on Saturday without any supervision from Healy.Itwas customary for all the machinists,Healy stated,to make suggestions to one anotherconcerning the "proper manner" to perform their tasks.Thus,according to Healy,he madesuch suggestions to others,and they made them to him, but if there was disagreement, themachinist working on the job would do it"the way he wanted to."Healy denied that he wasunder instructions to tell others "to do better work,"or that he ever told anyone to do so.On occasion,he stated,a new man would ask his advice about a job,=but he was not requiredby his duties,Healy asserted,"to tell the man what to do and how to do it."Healy testified that he was unauthorized to grant requests for time off, that he did not doso, and that such requests by the machinists were submitted by them to the plant engineer.Machinists who were tardy,according to Healy,were not required to report to him,"Therewere times,"he stated,"when an employee called up and told me that he could not be to work,or he would be late; and I would relay the message to John Wickstrom or to the girl on theswitchboard to relay to John Wickstrom."Healy denied,in effect,that it was his duty "tocheck into and initial the time cards of the plant maintenance mechanics"whentheyfailed topunch the clock."However,"he said,"If a man...forgot to punch the clock occasionally,ifJohn Wickstrom was not there he would come to me and ask me to initial it." Assertingthat this occurred only 2 or 3 times a year,Healy denied that he had the authority to do so,and said that when he initialed cards in such circumstances,he did so "as a witness to thefact that they were there and forgot to punch."On the occasion when he forgot to punch hiscard, Healy stated, he would have Wickstrom initial it for him, but in the event of Wickstrom'sabsence, according to Healy, he would"generally"initial his card himself without askingany other machinist to do so.Manning,who has been in the Respondent's employ as a machinist since 1946,except for aperiod of some months in 1947 and 1948,substantially corroborated Healy's claim that he wasa "go-between" in the performance of his additional duties.In essence,these consisted,according to Manning,of the distribution of the written work orders to the other machinists,and he asserted,in effect,that the only difference between the nature of Healy's work beforeand after the 1951 demotion is that Healy ceased distributing the work orders upon his de-motion. Addressing himself to the periods when Healy performed additional dunes,Manningtestified,inmaterial substance,thatmachinists,except in"extreme emergencies," per-formed the jobs in the departments,or pertaining to the type of work, to which they wereregularly assigned;that the work orders reflected the nature of the work to be performed; thatthey were distributed to the men in accordance with the department or type of work involved;that Healy received the written work orders from the plant engineer and then distributed themto the men; that the plant engineer himself gave him his work orders from time to time; thatother machinists would on occasion transmit them to him;that when he found himself without MOTHER'S CAKE AND COOKIE COMPANY83an assignment, "and there was no one around" to give him another, he would look through thework orders on Wickstrom's desk, select one "that suited [my] fancy and [go] to work on it";thatmachinists were subject to the "orders" of the plant engineer; that he had never beeninformed that they were subject to Healy's "orders"; that whatever particular instructionshe received were given to him by the plant engineer, and not by Healy; that Wickstrom didnot devote "his major time and attention to ... new construction, as distinguished from re-pairs"; that Healy never checked his work, but that Wickstrom "checked" on the quality ofthe work of the machinists; that he was assigned by Wickstrom to a night shift for a period ofseveral months in 1951, and directed by the plant engineer to substitute for another employeeduring the latter's vacation in that year;that in conformity with a long established customprevailing among the machinists as "a common courtesy," he and Healy, as well as theothermen, have made suggestions to each other concerning methods of performing work;that the plant engineer,and not Healy,"assigned overtime"in the department;that he sub-mitted his requests for time off to Wickstrom, and not to Healy; that on the one occasionwhen he telephoned the plant to report that he would be absent he asked for Wickstrom, butspoke to Healy in the absence of the plant engineer and asked Healy to report the absence toWickstrom;that he has had occasion to answer the telephone when employees called to reporttheir absence and asked for Wickstrom, and, in the latter's absence, he (Manning) took themessage for Wickstrom; that on one occasion, Healy called him from the plant at his homeat night and asked him to come down to the plant and help Healy replace a ventilator whichhad been damaged in a storm; that he complied with Healy's request; that the watchmancalled him(Manning)to come down to the plant on a number of occasions(about a half dozentimes)to do some work;and that while he was employed on the night shift, he called othermachinists on several occasions to dome down to the plant and help him. 12During a period of 4 or 5 days in 1949 between Kinst's termination and Carter's assumptionof the post of plant engineer,Healy supervised the employees in his department in movingsome machinery from one building to another and installing it in the latter. He did so at therequest of William J. Meder,at that time the general manager of the plant(Meder's employ-ment terminated in January 1951).While engaged in moving and installing the equipment,Healy exercised discretion in assigning the other machinists to their tasks,instructing themin the performance of their work and determining the priority of such work.Carter assumed his duties when the moving work was almost completed. When Carterbegan his work, Meder told him that"Healy was in charge until he could take over." Thegeneralmanager asked Carter how he wanted"thisworked out." Carter expressed thepreference that Healy "continue as Foreman" and said that he would "leave everything asis, until I can become acquainted with the people." Meder told Carter in effect that he couldrun his department as he wished. The general manager testified:"Then. I called in Healy andtalked to him and Carter and told him[ Healy] for the time being ... he could go on just as hehad and take care of the repairs in the plant with the men he had; that Carter would like tohave it that way and that was the way it was left."Shortly thereafter, Meder caused the preparation of 3 written directives, 1 dealing with the"relations" between the plant maintenance and cake departments, and the other 2 respectivelypurporting to describe the functions of Healy and Carter. The first document requires "thePlantMaintenance foreman" to "assign a competent mechanic to work in the Cake Depart-ment," and divide' supervisory responsibility over the work of the mechanic between the"PlantMaintenance foreman" and the "Cake Department production superintendent." Thedirective dealing with Carter's duties bears the title "Authority and Responsibility of PlantMaintenance Supervisors," refers to Carter as the "Plant Maintenance Engineer," and pro-vides, among other things, that he "shall directly supervise the activities of the workingforeman," and for "over-all responsibility" by Carter for the "construction, installation,maintenance and repair of all plant buildings, machinery, equipment, and utilities." The re-maining document has the same caption as the one relating to Carter, refers to Healy as12 Healy lives about a mile from the plant, closer to it than any other machinist. Prior tohis demotion in 1951, he was often called by one individual or another who worked at the plantat night to come down and make some repair. Frequently, he refused to go because the repairor adjustment involved was "trivial," and he would either advise his caller on the telephoneas to how to perform the necessary operation, or take the position that the matter could waituntil the morning 'when there would be a man available there anyway." When he respondedto the call, he was paid double time for his work. He stated that he could not recall whetherhe had ever asked anyone else to respond to such a call. Aside from the instance related byManning, there is no evidence that Healy did so. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Working Foreman,PlantMaintenance Department,"states that he "shall be under thedirect supervision of the Plant Maintenance Engineer,"and provides that Healy"shall beresponsible"for the"detailed job assignments of the Plant Maintenance mechanics"; the"maintenance and repair of all plant buildings,machinery,equipment,and utilities"; the"carrying out [of] the plant preventive maintenance work";and the coordination of "the ac-tivitiesof the Plant Maintenance Department" under "the direction of Allen Carter." Theinstrument also provides thatHealy "shall directlysupervise the activities"of "generalplantmechanics," "departmental mechanics," "plant maintenance painter," "carpenter,"and "all other persons engaged in plant maintenance repair work."Several features of the directives may be noted at this point.First, that pertaining to thecake department purports to vest certain responsibilities in the"Plant Maintenance foreman."The other 2 documents refer to a"working foreman,"1 of them mentioning Healy by namein that capacity. It may be observed,in that connection,that there is evidence that Kinst,Carter's predecessor, was known by the title of "foreman" and not by that of "Plant En-,ineer"(see Healy's testimony and the Respondent's letter to Kinst, dated April 25, 1949).Moreover,whatever evidence there is on the subject establishes that Healy did not assign amachinist to the cake department and indicates that Carter was the one who did so. Thus it isfar from clear,to say the least, that the term"Plant Maintenance foreman" referred toHealy rather than Carter.Second, the record is barren of any evidence that Healy ever hadany actual connection with the work of either the plant's painters or its carpenter,and thereis affirmative evidence (by Wickstrom) that during Wickstrom's tenure, Healyhad nothing todo withthe paintingand carpentry work.Meder testified that copies of all three directives were posted on the plant's bulletin board,but he admitted that he did not know whether Healy either received or saw any copies. Healyasserted that he was unaware of the directives, stating that he neither received nor saw anycopies. Manning stated that he has never seen copies of the documents, whether on the bulletinboard or elsewhere. The fact that there is no evidence that Healy ever had anyactual connec-tion with the work of the painters or the carpenter,but on the contrary had no such connec-tion during Wickstrom's tenure, contributes weight to the testimony of Healy and Manningthat they were unaware of the existence of the documents.Moreover,Meder's demeanor, inthe light of particular language he used in testifying to his knowledge of the posting,suggestedtome the possibility that he was relying on a conviction that "all directiveswere posted onthe board as issued,"rather than his present recollection that he actually saw the papers inquestion on the board.in any event, even assuming that they were posted for some period oftime, the duration of which Meder's testimony does not establish, I am convinced, and find,that Healy neither received copies of the directives nor saw them, and that hewas unaware oftheir contents.i3The Respondent produced two witnesses on the question of the work Healy actually per-formed during periods when he was a "working foreman." One was Chernenkoff whobegan his work as a machinist in the plant maintenance department in August 1949, shortlybeforeKinst's termination, and at a time when Healy was not a "working foreman."Chernenkoff is still in the Company's employ. The other witness mentionedabove wasWickstrom.Chernenkoff has been regularly assigned to the maintenance of the wrapping machinesfrom the inception of his employment, and since early in Carter's tenure to the servicing ofthe equipment in the cake department. 14 With respect to Healy's duties as "working foreman,"Chernenkoff testified, in effect, that he received his written work orders "mostly" fromHealy, and in an "emergency" from the plant engineer; that Healy would "assign some greasy13 Personnel Manager Frey identified a document, dated August 20, 1951, containing adescription of Wickstrom's duties. The document provides that Wickstrom "shall directlysupervise the activities" of the "working foreman," "plant maintenance stock clerk,""painter," "carpenter," "foreman, Sanitation Department," and "janitor." It also containsa provision that "in theabsenceofJohnWickstrom, Lawrence Healy shall assume his duties."Frey prepared the document, "personally gave" a copy to Wickstrom, and directed his(Frey's) secretary to "see" that copies "were distributed to other department heads." TheRespondent offered no evidence that Healy either saw or was aware of the document. Healydenied that he hadeverseen it or been told of its existence. His indicated testimony is un-disputed, and I credit it.14Chernenkoff's testimony reflects a denial that he was regularly assigned to the equipmentin the cake department. Healy and Manning testified to the contrary. For reasons which willappear, I credit Healy and Manning. MOTHER'S CAKE AND COOKIE COMPANY85job" to him;that such"greasy job"assignments consisted of directions to clean and other-wise service the "pan greaser"in the cake department some 25 to 50 times;that such workwas not part of his regular duties;that, while others also received such assignments,Healy,as part of his functions,gave them to him-on substantially more occasions than to others;that"when I was really busy doing something else that I could not leave, naturally somebodyelse would have to go on the pan greaser";that there were other occasions when Healy calledhim off the job he was doing and"asked" him to do other work; that this would occur "some-times a dozen times a day; sometimes maybe once a day";that on many such occasions, aswell as when he serviced the pan greaser, he received written work orders; that on variousoccasions,such as in thecaseofemergency situations,Healy requested him to work overtime,and he did so; that on many such occasions the job was covered by a written work order; thatwith respect to the last such instance he cannot recall whether there was a written order, butHealy told him at the completion of his regular workday to "stay and finish up such and sucha job";that he does not know from"where the[written]orders came"which Healy handed tohim; and that he was formerly,but is no longer,angry at Healy for what he still regards asdiscrimination in the pan greaser assignments.With respect to the pan greaser.Healy testi-fied that there was"lots of trouble"with it,"sometimes...every day";that,as Chernenkoffwas regularly assigned to the cake department,itwas part of his regular duty to service thepan greaser;that"if the department head [supervisor of the cake department]said there wassomething wrong, I would tellAndyChernenkoff that he was wanted on the pan greaser";that it was the customary practice to replace the grease guns in the pan greaser once a month,cleaning those replaced for future use;that, although it was Chernenkoff's function to do suchwork, itwas more efficient to use two men on the job; and that he frequently assistedChernenkoff in the monthly servicing of the pan greaser,while on other occasions one oranother of the other machinists did so.With respect to Healy's duties as "working foreman" after Wickstrom became plant en-gineer, Wickstrom testified,in material sum, that when he assumed his post, an officer of theCompany introduced Healy to him as "the maintenance foreman," stating that the latter"knows how to maintain the shop," that"the only thing"he said to Healy concerning thelatter's duties was that "it was nice they had a foreman there so the responsibility would notbe put on me in a new plant like that, with new equipment";that he primarily concernedhimself prior to Healy's demotion with the installation of new, and the remodeling of old,equipment,spending about half his time in his office drawing plans for such work;that whileso engaged,he "bad nothing to do" with "the supervision and direction of the repair work";that he distributed the written work orders to the men each Monday because Healy was not onduty on that day,but that when Healy was in the plant,he (Wickstrom) turned the orders, ex-cept for those pertaining to painting and carpentry, over to Healy to dispose of them as hesaw fit; that Healy did not handle the orders for painting and carpentry"because they did notbelong to him"; that he (Wickstrom) did not inspect the work of a machinist after it wasfinished; that he never initialed the timecard of a machinist who had failed to punch the clock;and that Healy, and not he, assigned machinists to overtime work.'5In setting down a determination of Healy's status,itmay initially be observed that his title,whether "working foreman"or something else, is not a controlling factor. As the Court ofAppeals for the First Circuit recently observed,"the important thing is the actual dutiesand authority of the employee, not his formal title" (N. L. R. B. v. Quincy Steel Casting Co.,Inc., 200 F. 2d 293(C. A. 1). }6Similarly,Iam unable to give significant weight to Meder's generalization to Carter that"Healy was in charge until he [Carter]could take over," or the general manager's statementto Healy that"for the time being ...he could go on just as he had and take care of the re-pairs In the plant with the men he had."What Healy's duties and authority were"for the timebeing" or until Carter could"take over" sheds little light, if any,on the nature of the jobfrom which Healy was demoted over 2 years after Meder's conversation with Healy andCarter, and almost a year after the respective employments of Meder and Carter ended. I amunable to assume that Meder had in mind a continuance of Healy's functions during the shortmoving period,for that was a special task, performed at a time when there was no plant en-gineer and almost completed when Carter assumed his post. Meder exercised supervisiont5 Asalready stated,Wickstromalso testified that during his tenure,Healy made the as-signments of various machinists "to the particular departments."He gave some additionaltestimony on thesubject,to which later reference will be made.16 See,also, Red Star Express Lines of Auburn, Inc.v. N. L. R.B., 196 F 2d 78(C. A. 2);Cinch Manufacturing Corporation,98 NLRB 781. 8 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDover a plant employing about 400 persons, with many and diverse operations, and there is noevidence that he had day-to-day contact with the actual work of the small group of machinistsIf anything, his testimony suggests that he delegated authority to, and relied upon, the plantengineerfor the operation of the latter's department. Whether Meder was fully aware of thedetails of Healy's functions prior to the moving job need not be decided, but it is conceivablethatHealy drew different inferences from what Meder said than those the latter intended.The fact is that when Meder caused the preparation of a written statement of Healy's pur-ported duties, he described Healy as having supervision over the painters and carpenter,although there is no evidence that Healy ever exercised such a function, and affirmative evi-dence that Wickstrom regarded even transmission of written work orders pertaining to paint-ing and carpentry as not within the scope of Healy's duties.17 Be that as it may, the Re-spondentoffered no evidence to establish when Carter's familiarity with his departmentbecame sufficient for him to "take over." In the light of the findings made below with respectto the work Healy actually performed as "working foreman" throughout Wickstrom's admin-istration, as well as prior thereto, I am unable to give operative weight to what Meder toldCarter and Healy the latter's functions were to be "for the time being."Meder's written directives stand on nobetterfooting as determinants of Healy's status.As pointed out earlier, it is quite doubtful, to say the least, that the reference to the "PlantMaintenance foreman" in the directives pertaining to the cake department was intended toapply to Healy. The document requires the "plant maintenance foreman" to assign a "me-chanic" to the cake department. Healy's testimony is undisputed that he did not make theassignment and that Carter told him that he (Carter) had assigned Chernenkoff to the cakedepartment. Significant departures, with respect to painting and carpentry employees, fromthe terms of the directive purporting to describe Healy's functions have already been noted,and these tend to support the view that Healy neither was aware of, nor operated under, thatdirective. In any event, Healy was unaware of the existence of the directives, and in the lightof the functions he actually performed, as found below, the documents are not operativefactors in. a determination of Healy's status. }aThe decisive factor is the work that Healy actually did during periods when he performedduties additional to those of a machinist. 19 There is no dispute that during such periods hedevotedat least95 percent of his time to the work of a journeyman. A decision concerninghis additional duties rests essentially upon a resolution of the conflicts between the testimonyof Healy and Manning on the one hand, and that of Chernenkoff and Wickstrom on the other.There is nothing in Chernenkoff's testimony to dispute Healy's claim that the latter routedthe written work orders to named individuals according to the plantengineer'sinstructions.17The directive of August 20, 1951, purports to vest direct supervision over the paintingand carpentry employees in Wickstrom. I am unable, in the light of Wickstrom's testimony,to infer that any effective authority over them was vested in Healy prior to that date.isThe same conclusion holds true of the directive of August 20, 1951, since Healy was un-aware of its provisions.19 In connection with its claim concerning Healy's status, the Respondent points out thatHealy was once the shop steward in his department for Lodge 1546, and stresses testimonyby Ole K. Waage, the Company's secretary, thatduring contract negotiations in February 1951with the labor organization, he complained to its representatives (including Healy) that it was"an intolerable situation that the foreman should also be a shop steward'; that he (Waage)delivered "an ultimatum" that Healy be relieved as shop steward or suffer demotion "fromforeman"; and that Healy "said he would like to make the change also, because he wascaught in the middle." Frey testified in similar vein. Healy gave a somewhat different ver-sion (not reflecting "an ultimatum") of the circumstances and details of a conversation withWaage concerning the post of shop steward. Healy's account need not be set out because I donot regard the conversation as controlling, although I have some reservations concerning theaccuracy of the versions given by both Waage and Frey, since Healy continued as shop stewardfor some 7 months until he voluntarily relinquished the post because he "felt he had had itlong enough." Even if one assumes the accuracy of Waage's relevant testimony, here, too,the Respondent reads too much into titles and conclusional assumptions concerning Healy.The mere fact that the management considered Healy a "foreman" or "supervisor" whosefunctions were inconsistent with those of a shop steward does not make Healy a "supervisor"within the definitional standards set by the Act. As already pointed out, Healy's actual func-tions are decisive of the issue of his status, and if in fact Healy did not perform any of thefunctionscharacterized by the Act as supervisory in nature, I can accord no operativeweight to Waage's and Frey's testimony concerning the contract negotiations. MOTHER'S CAKE AND COOKIE COMPANY87Admittedly,according to Chernenkoff,"many" of the assignments he states he received fromHealy were conveyed by written work orders The legal effect to be given to Healy's distribu-tion of the written orders will be determined later,and need not be considered here. It mayalso be noted that Chernenkoff's testimony does not controvert Healy's claim that he did notdirect the machinists in the manner in which they performed their work and that it was theplant engineer,and not he,who checked such work The basic question to be decided withrespect to Chernenkoff is whether his testimony credibly establishes that Healy,withoutwritten work orders from Wickstrom,exercised supervisory authority to assign work toChernenkoff.The record reflects factors which serve to impair Chernenkoff's reliability asawitnessThe sense of his testimony is that the servicing of the pan greaser was not hisregular function and that Healy discriminatorily assigned him to such work Initially,Chernenkoff asserted,in effect,that he was not regularly assigned to the cake department.At a later point, he intimated,somewhat obscurely,and with reluctant and evasive demeanor,that he performed work in the cake department when he "had time " Now, Meder's directiverelating to the cake department,which is dated November 8, 1949, provides for the assign-ment of "a competent mechanic to work in the Cake Department."There is no dispute thatCarter told Healy about that time that he (Carter)had assigned Chernenkoff to that depart-ment It is clear that machinists held regular assignments to the various production depart-ments, and it is only reasonable to assume,particularly in the light of the directive, thatsuch an assignment to the cake department was made. Now,ifChernenkoff was not so as-signed,who did hold the assignment? The Respondent offered no identification of the indi-vidual,whereasHealyandManning did identify him as Chernenkoff.Ido not creditChernenkoff's testimony denying, in effect, that he was regularly assigned to the cake depart-ment, and I find that he was the machinist who was regularly assigned to maintain the equip-ment in the cake department,including the pan greaser Similarly, I credit Healy's testimonypertaining to the cleaning and servicing of the pan greaser,and the role of himself,Chernenkoff,and other machinists in such work.The credited evidence establishes that it was Chernenkoff's routine function to maintain andrepair the pan greaser The mere fact that from time to time the production supervisor toldHealy that"something was wrong with the pan greaser,"and that Healy in turn informedChernenkoff that the latter "was wanted on the pan greaser"does not mean that suchoccasions involved assignments of work by Healy within the scope of Section 2(11).20 Suchstatements were "merely routine" and required no "use of independent judgment,"since itwas Chernenkoff's duty to attend to the pan greaser by force of his regular assignment whichdid not originate with Healy.Moreover,the Respondent's own directive of November 8, 1949,vests in the cake department supervisor the function of supervising the "Cake Departmentmechanic"with respect to the "assignment of work" in that department. Although Healy wasunaware of the existence of the directive,itsprovision for assignment by the cake depart-ment production head, taken in conjunction with Healy's description of the circumstancesunder which he would tell Chernenkoff that he "was wanted on the pan greaser,"suggeststhatwhat Healy was doing was no more than routinely conveying a message from the produc-tion supervisor to Chernenkoff 2t Be that as it may, it is clear that Healy did not function asa supervisor,as defined by the Act,with respect to Chernenkoff's work on the pan greaser.Chernenkoff's testimony that Healy gave him other assignments, including those for over-time, consists,in the main,of generalizations.It is impossible to determine from such testi-mony to what extent these were on the wrapping machines and in the cake department andwere covered by written work orders.Some infirmities in Chernenkoff's testimony havealready been noted His claim that the servicing of the pan greaser was not part of his regu-lar duties imparts an unreliable content to his testimony.Imust also take into considerationhis expressed assumption that Healy was treating him discriminatorily,whereas the fact isthat it was Chernenkoff's routine function, and not that of anybody else, to service the pangreaser.In the absence of credible corroboration of Chernenkoff, I find myself unable to basea finding on his testimony that any assignments Healy gave him were of such a nature as to20 At one point, Healy agreed that "when occasion arose,[he] would tell Mr Chernenkoffto take care of the pan greaser."My impression is that what Healy had in mind were theoccasions he described in any event,Healy's credited testimony as a whole establishes thathis statements to Chernenkoff concerning the pan greaser were not supervisory assignmentsor direction of work within the meaning of the Act.21So far as concerned Chernenkoff's work in the cake department, any claim by the Re-spondent that Healy had the function of supervising the "assignment of work" in that de-partment is clearly contrary to the terms of its own directive291555 0 - 54 - 7 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstituteHealy a supervisor within the meaning of the Act. As will appear later, suchcredible corroboration does not existWickstrom's testimony reduces itself to the claim that he reserved for himself the planningand supervision of construction and remodeling of equipment, and reposed in Healy's handsthe supervision of repairs The basic elements of Wickstrom's claim are that Healy, and nothe, assigned machinists to work regularly in "particular departments", that it was his prac-tice (except on Mondays when Healy was absent) to turn over the work orders for repairs toHealy who "disposed of them the best way he saw fit", that Healy, and not he, authorized anddirectedmachinists (apparently those engaged in repair work) to work overtime, and thatHealy, and not he, directed the repair workOn the subject of the regular assignments to "particular departments" Wickstrom gaveself-contradictory testimony. In that connection, he initially stated that only one machinistwas assigned to a specific department and that this assignment occurred before he becameplant engineer. Later he testified that "during the middle of the year [1951] we changed theprogram," and that Healy was the one who assigned the men to their regular departments.However, at a subsequent point, he admitted that when the "system" of specific assignments,.was set up in the middle of the year," substantially "the same people continued in the de-partments where they had formerly worked." Both the text of Wickstrom's testimony and hisdemeanor persuade me that he was less than frank in describing his role in making theassignments. Moreover, Manning's testimony is undisputed thathewas assigned by Wickstromto work on a night shift and as a vacation substitute for the machinist regularly assigned tothe plain cookie department I do not credit Wickstrom's testimony on the subject of the regu-lar assignments, and find that Healy never made any, that it was the plant engineer who madethem and, more particularly that Wickstrom made assignments of machinists to "particular"production departments and to regular duties in various types of work.Wickstrom's claim that Healy was the one who directed repair machinists to work over-time is, in the main, a generalization which strikes an unconvincing note in the light of sometestimony he gave. Although asserting that 2 employees (Miller and Chernenkoff) "had to staylatemany nights," he described only '. occasion when they did so. This was an instance,according to Wickstrom, when the pan greaser required servicing. Healy denied, in effect,that he directed the two machinists to work overtime on the occasion in question. Wickstrom'sdescription of the incident is somewhat confused and self-contradictory At first he statedthat the time for the two machinists to go home had already passed when Healy told them toremain and finish the job. Subsequently, Wickstrom testified that Healy instructed the men"to stay and finish up ... before the time was up for them to go home," and that thisoccurred "around two or three o'clock" in the afternoon on an occasion when he (Wickstrom)paused for "just a minute" near the site of the work. In that connection, it may be noted thatWickstrom testified at another point that the time for either man to go home had not yetarrived, that one of them was due to leave at 3 30 p. m., and the other at 5:30 p. m., and thatHealy did not tell the latter employee to remain It is not even clear from Wickstrom'stestimony that either machinist actually worked beyond his usual quitting time, but passingthat, it is noteworthy that in describing the incident, although disclaiming any direction byhim that the men remain until they finished, Wickstrom testified that he stopped near themachine on the occasion in question because he "was worried they were not going to finishthemachine." In that regard, he admitted that he "used to worry about the equipment andthe repairs quite a good bit" while Healywas "working foreman," but he asserted that "whentheywere working overtime there was a black mark against the whole shop. I did not wantthem to work overtime That was what I was worried about." One may well question whethera supervisor who "worried" so much about overtime took so little a hand in its assignment,at least with respect to repair work, as Wickstrom's testimony would lead one to believe.Moreover, Wickstrom professed at one point in his testimony not to "bother" with the direc-tion of the repair work, leaving it all to Healy, and this profession is not quite in harmonywith Wickstrom's "worry" concerning such work in general and overtime in particular. Inthat regard, if Wickstrom did not "bother" with the direction of repair work, one may legiti-mately inquire who did "bother" with it when Healy was not in the plant at all and machinistswere at work who supposedly were under Healy's direction. Aside from Wickstrom's state-ment that he distributed the work orders on Mondays, his testimony is significantly silent onthe subject, as is indeed the Respondent's whole case, and this serves to cast additional doubton Wickstrom's version of Healy's alleged role in the direction of the repair work.Wickstrom's testimony contained other indicia of unreliability. Some involved his descrip-tion of the circumstances under which Healy was demoted. Passing this aspect of the case forthe time being, one other facet of Wickstrom's testimony may be noted here for itsbearingon his credibility. He testified that he has "never" initialed the timecard of an employee who MOTHER'S CAKE AND COOKIE COMPANY89had failed to punch in, and that "no employee ever came to" him for that purpose. Yet Per-sonnelManager Frey testified credibly that he had examined the timecards for the plantmaintenance department for the year 1951, and that in cases where employees had failed topunch in, Healy's initials appear on 4 cards and Wickstrom's on approximately 10. One mayreasonably conclude that Wickstrom's relevant denials reflect an effort, by negative impli-cation, to build up Healy's role in the supervision of the machinists ttIn sum, I am unable to place any reliance on Wickstrom's testimony as a credible accountofHealy's functions or of his own. On the other hand, Healy and Manning impressed me ascredible witnesses. In connection with Manning, it may be noted that he gave testimony con-trary to the Respondent's interest while still in its employ, and the circumstance of his cur-rent employment status contributes weight to his evidence. On the whole, he corroboratesHealy's version of the latter's functions and of those of the several plant engineers.IcreditHealy's account, as outlined above, of the work he actually performed, and of the respectiveduties and functions of himself and of the various individuals who held or performed the workof the plantengineer,during any period when Healy exercised functions in addition to thework of a journeyman machinist.The credible evidence as a whole establishes that Healy held a preferred status in the plantmaintenance department. He was a notch above his fellows, both in terms of duties and wages,but the credited evidence falls short of establishing that he performed any function meetingthe definitional standards prescribed by Section 2 (11). Essentially, in addition to his work asa journeyman,he was something of an administrative assistantto theplant engineer or, inother words, a "go-between," as he described himself, between the production supervisorsand the plant engineer. Clearly, that was his function in making the rounds of the plant to in-spect machinery to determine whether it required attention,asking the supervisors"if therewas any work they wanted done," picking up work orders from them, and turning the ordersover to the plant engineer. Similarly, he was a "go-between" in the distribution of the workorders. The machinists were all journeymen, and there is no reason to assume that they didnot possess the minimum requisite skill required of workmen in that category in a skilledoccupation.All of them, with the exception of Healy, had regular assignments, either to"particular departments' or to specific types of work, to which they were designated by theplant engineer,and they routinely did the work pertaining to their regular assignments. Inthat setting, as the written work orders themselves reflected the type of work required, thetransmission of such orders given to machinists by Healy, whether on his own responsibilityin Wickstrom's absence, or at the latter's direction, was no more than a routine function. Thebest evidence that such was the case may be found in the fact that machinists would them-selves from time to time thumb through the work orders on Wickstrom's desk and selectsome for execution without waiting for the formal routing of such orders to them I am unabletoconclude that because, in Wickstrom's absence, Healy had occasion to determine thepriorityofwork orders, he was for that reason a supervisor within the meaning of thestatuteThe evidence does not establish the frequency of such determinations, but passing thatquestion, the work orders were still executed by those who were required by their regularassignments to do so, and the judgment Healy exercised was of a piece with that which themachinists themselves routinely used in determining priorities among work orders they held.Similarly, I can draw no conclusion that Healy was a supervisor because the heads of produc-tion departments, in what were apparently emergency situations, would come to him from timeto time and inform him that a machine needed attention, and he would in turn "see the me-chanic in charge in that department" and "tell him he would have to go over there and fix thatmachine:" It was already the responsibility of the machinist "in charge of the department"ttI atfach no decisive significance to the fact that on infrequent occasions Healy initialedthe timecard of an employee who had failed to punch in Even if one assumes, as PersonnelManager Frey testified, that there was a plant rule that employees who failed to punch theclock were required "to have a supervisor write in the time and so initial it," there is noevidence that Healy was informed of such a rule, and I am unable to disregard the reasonhe gave for placing his initials on timecards. The Respondent presented no evidence withrespect to timecards prior to 1951 and for all that appears, it may be that in previous yearsother nonsupervisory employees bore witness to the presence on duty of others by initialingtimecards. Be that as it may, the mere fact that the management viewed the initialing of thecards as the function of a "supervisor" does not convert Healy into one. There is nothinginherently supervisory in the initialing of timecards for forgetful employees As alreadypointedout, the decisive factor is whether he was vested with requisite authority to "assign"or "responsibly direct" other employees. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDto perform the work $s part of his regular assignment Healy did not "responsibly direct"themanner of performance of the work in question,and what he did on such occasions (thefrequency of which is not established)was "of a merely routinenature"and did not re-quire "the use of independent judgment" within the language ofthe Act Thisis similarly trueof the occasions when Healy, while working with another machinist on Saturday,would tell thelatter that he would"have to stay"and work overtime with Healy to complete a job which re-quired completion before a certain time The plant engineer was off duty on such occasions,and in those instances both men knew of the time factors involved,both had received priorinstructions from the plant engineer concerning the job,and both remained until they finisheditThe setting was not materially different from that in which the plant's machinists, as amatter of custom,similarly worked overtime,in the absence of the plant engineer,and withouthis prior autorization,in order to have a given job completed on time Thus what Healy did inconnection with overtime on Saturday was not to make a supervisory assignment of work, butrather to take the lead in outlining for himself and any machinist who worked with him a policywhich was traditional among the journeymen In short, what the credited evidence establishesis that on any occasion when Healy told a machinist to attend to a given task, he(Healy) did soin exceptional situations within the routine framework of assignments made, and policiesestablished,by Healy's superior,and the individual who performed the task did no more thanhe was required under his regular assignment from the plant engineer or under policiesestablished by the latter(as in cases of emergency breakdown of plant equipment.)23In sum, I am convinced that Healy was no more than an administrative assistant to theplant engineer and a nonsupervisory leadman such as may often be found among machinists;and that it was the plant engineer,whether Wickstrom or his predecessors,and not Healy,who was vested with and exercised whatever supervisory assignment and responsible direc-tion of work the operation of the plant maintenance department entailed.Viewing the wholerecord, I find that the position from which Healy was demoted on December 8, 1951,was notthat of a supervisor,but that of an employee,within the meaning of the applicable definitionsof the Act.D.Healy's union activitiesThe evidence relating to Healy's union activities is substantially undisputed.The sum ofthe relevant evidence is, and I find, that Healy and other machinists in the plant maintenancedepartment were formerly members of Lodge 1546,that in or about October 1951, some of themen, including Healy, decided that because they were not automotive mechanics it wouldbetter serve their interests,and they would be able to "get a job that much easier" in theevent of unemployment,if they transferred their membership to a so-called"MachinistsLocal," to which machinists of their type belonged;that several of the machinists, includingHealy, applied to an official of the International Association of Machinists for informationconcerning the feasibility of the plan to transfer to a "Machinists Local", that the officialagreed with their reasoning and informally approved their plan, telling them that if theysigned "transfer cards," he would effect the transfer for them, that all of the machinists inthe department signed such cards in November 1951 in order to transfer to a "MachinistsLocal"(Local 284, according to the senseofthe evidence),24that they thereupon surrenderedthe union books, which Lodge 1546 had issued to them, to that organization's shop steward(Charles Duthie),that on one occasion,Healy asked Chernenkoff what he was "going to do"about "changing the union to [Local] 284", that Chernenkoff replied, "Well,if the boys goalong with it I will go along with it", that Healy then told Chernenkoff that the shop stewardwould "collect the books" (of Lodge 1546), that Chernenkoff-signed his transfer card about aweek or two later,and that he could not recall whether Healy was present on that occasion23 The credible evidence does not establish that Healy performed work of a supervisorynature even in Wickstrom's absence(the record does not establish the extent and frequencyof any such absences,except on Saturdays)but even in that regard,bearing in mind thatHealy devoted at least 95 percent of his time to the work of a journeyman,and substantiallythe rest to routine assistance to the plant engineer, it may be noted that a production em-ployee does not acquire a supervisory status within the meaning of the Act simply because"during a small percentage of his working time,[he] takes over supervisory duties when (his)supervisor is occasionally absent"(N. L R B.v Quincy Steel Casting Co., 200 F 2d 293(C A 1).24 Healy's card is dated November 9, 1951, and the sense of the evidence is that the othermachinists signed their cards at or about the same time MOTHER'S CAKE AND COOKIE COMPANY91E.The reason for Healy's demotionIn connection with its claim that one of the reasons for Healy's demotion was his tailure"to discipline Charles Duthie," the Respondent adduced evidence to the effect that Duthie(who was regularly assigned as a machinist to the fancy cookie department) had a record ofabsenteeism and tardiness, that Duthie spent time in the plant cafeteria with a female officeemployee when he should have been at work; that Wickstrom began to notice the unauthorizedtime Duthie was spending in the cafeteria "the first part of November" (1951); that he dis-cussed the matter in that month with Ole K. Waage, the Company's secretary and officemanager, that on that occasion Wickstrom told Waage (as the latter put it) "that he was fear-fulabout doing anything about the shop steward (Duthie], because he felt there would berepercussions" from Lodge 1546, that, in substance, Waage replied that a shop steward wason no different footing from other employees and, like them, was subject to discipline ordischarge for improper performance, and that Wickstrom discharged Duthie, because of thelatter's delinquencies described above,25 on December 8, 1951, the date on which Healy wasdemotedWickstrom testified that early in November, and after his conversation with Waage, hetoldHealy: "This man Duthie stays off work too much. I think you should talk to him aboutthat", and that Healy replied that Duthie "had some personal trouble" and that he (Healy) did"not think that is any of our business." 26 Wickstrom, according to his account, made noreply to Healy's remarks. Later, under cross-examination, without having referred to thematter under direct examination, Wickstrom advanced the claim that he spoke to Duthie, inHealy's presence, during the Thanksgiving period, concerning Duthie's alleged inattention tohisworkOn this occasion, according to Wickstrom, he told Duthie "that he had to tend tohis work a little more, or a little better, because it seemed like Mr. Healy did not tell him todo so"Healy denied that Wickstrom ever discussed "Duthie's performance" with him at any timeprior to December 12, 1951 (when Healy complained of his demotion to various managementofficials) or that the plant engineer discussed the matter with Duthie in his (Healy's) presenceA resolution of the credibility issue will be made later.According to evidence adduced by the Respondent, the decision to demote Healy was madeseveral days before December 8 at a meeting attended by Frey, Waage, Wickstrom, andFloyd Wheatley, the general manager of the Company Frey gave the following summary ofthe meeting in his testimony:A.As far as who said what, I cannot recall. I know that it was discussed in that meet-ingSomebody brought up the problem, as it was, that Lawrence Healy had been dis-cussing the question of changing the membership of the maintenance department--changingfrom one lodge to another lodge4A. (Continuing) It was so stated in that meeting, that Mr. Healy, being a foreman anda representative of management, certainly had no cause to coerce or suggest to any ofthe employees that they transfer their affiliation, or have anything at all to do with unionactivities. That he, as a supervisory employee, was not entitled to do that.In addition to that, it was brought up that one of the maintenance employees (Duthie)had been noticeably lax in his duties, being tardy; and that it had carried on for quite atime this way and no disciplinary action had been taken The general feeling of thosepresent was that he (Healy) should be demoted from foreman back to a journeyman'sstatus.%Duthie's original (but not amended) charge alleges that his discharge was discrirnina-tory.There is evidence that he was the shop steward for Lodge 1546 at the time of the mem-bership transfer and that he engaged in various activities in relation to the transfer. The Re-spondent adduced evidence of Duthie's attendance record for the period from September 26to December 8, 1951. The evidence does not establish Duthie's record prior to that periodIn the light of findings made below concerning the alleged failure by Healy "to discipline"Duthie, and the reason for Healy's demotion, I deem it unnecessary to pass on, and do notdecide, the cause of Duthie's absenteeism and tardiness and the reason for his discharge.SUnder cross-examination,Wickstrom gave a somewhat different version of what heallegedly told Healy, quoting himself as telling Healy "that he should correct the man anddon't have him keeping that long a time in the cafeteria " 92DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough stating his uncertainity about the matter,at another point Frey expressed thebelief that it was Waage who brought up the subjects allegedly discussed at the meetingMuch of Waage's version of the meeting is not significantly different from that given byFrey, but there are deviations which should be noted.According to Waage's account,in addi-tion to the discussion of the Duthie matter and the change of union affiliation,he stated atthemeeting that Healy was "discriminatory in his treatment of the people" (machinists) in"the assignment of jobs," and because"certain people could take longer relief periods; ...could come in late to work."Additional reference to this testimony will be made later, butitiswell to note here, in the interest of clarity of issues,that,aside from the claim thatHealy misconducted himself with respect to the change of union affiliation, the Respondent'sonly other position,as reflected in its brief,in relation to any alleged dereliction by Healyis that he "failed to discipline"Duthie.Wickstrom's account of what he heard at the meeting,and of the instructions he receivedthere, is not quite in harmony with testimony Waage gave.According to Wickstrom, hearrived at the meeting late. He denied, in effect,that he overheard any discussion of Healy'sunion activities,stating,in substance,that he did not know at any time prior to the demotionthat Healy"had anything to do" with the change of union affiliation,and he asserted that whathe "gathered at the meeting"was "only that he [Healy]did not order his men around prop-erly"and "tend to Mr Duthie",and that these were the reasons for Healy's demotionassigned at the meeting by Waage Waage agreed that Wickstrom came late, but assertedthat the plant engineer was present"the major part of it";that prior to Wickstrom's arrivalthere"may have been some...preliminary discussion"of "Healy's record from the timehe started with the Company";and that to the best of his(Waage's) knowledge,Wickstromwas present during the portion of the discussion relative to Healy's union activities as areason for the demotion.According to Waage, in substance,he instructed Wickstrom "toconvey" to Healy what the plant engineer"had heard[in] the discussion between[Waage] andMr Wheatley."Wickstrom informed Healy of his demotion on December 8. There is conflict between theirversions of what passed between them at that time.According to Healy,Wickstrom told himthathe would"no longer be foreman," agreed that Healy's work was satisfactory, dis-claimed personal responsibility for the demotion,asserting that the decision"came out of ameeting,"and, in response to Healy's request for the reason given at the meeting,stated thatthe reason assigned was that Healy had not been "enough of a company-man." Wickstrom'sversion on direct examination was: "I told him that the office had held a meeting and we feltthat he did not do the duties right as a foreman, and that is why we had to demote him start-ing Monday; and that he would have to start work Mondays to Friday night,instead of Tuesdayto Saturday as he had been working before " Under cross-examination,Wickstrom statedthat he told Healy in demoting him that the reason"he wasn't a good foreman"was because"he did not tend to the Duthie case in the way that we thought he should."At still a laterpoint,Wickstrom testified that he told Healy that the latter was being demoted because he..was not handling the men correctly"in addition to his failure to "tend to this Duthie case"(emphasis supplied).In this section of his testimony,Wickstrom also stated that he toldHealy at the time of the demotion"that he was not ordering the men around properly."Wickstrom's shifts of position concerning what he told Healy at the time of the demotionhave a bearing on Wickstrom's credibility,but passing that matter for the time being, it maybe noted again,in order to keep the issues clear,that the Respondent's brief assigns as thereasons for Healy's demotion the two grounds mentioned before and no such generalizationthatHealy"was not ordering the men around properly." Significantly,both on that scoreand on the question of Wickstrom's reliability as a witness,he admitted at one point that "theonly criticism" he had of Healy"was that he was not handling the Duthie case properly."Moreover,he gave apparently self-contradictory testimony on the question whether he hadever"made any complaint. .or report"to Waage that "aside from Duthie, ...Healy wasnot ordering the men around properly."At first, he stated that he had not done so, but laterhe testified that he had "discussed with Waage"on "the 1st of October"that Healy"was notgiving his orders right."Iam unable to accept Wickstrom's claim that he imposed any duty upon Healy with respecttoDuthie,and that he spoke to Duthie in Healy's presence.It seems implausible to me, inthe light of my appraisal of Wickstrom,that he would make no response to a statement byHealy that what Duthie was allegedly doing was none "of our business."On that score, itmay be noted that despite Healy's alleged response,at least implying a refusal to do anythingabout Duthie,Wickstrom admittedly said nothing to Duthie for a matter of as much as someweeks(until "Thanksgiving time").Now, the Respondent's own records(Respondent's Ex- MOTHER'S CAKE AND COOKIE COMPANY93hibitNo. 4) reflect a substantial amount of tardiness and absenteeism by Duthie throughoutNovember,and inthe face of the records, it seems strange that Wickstrom, after receivingthe response from Healy which he describes, should wait a substantial period before talkingto Duthie Another significant point emerges from Waage's testimony. According to Waage,when Wickstrom spoke to him about Duthie in November, the plant engineer said that he hadspoken to Healy concerning Duthie's alleged inattention to his work F In that connection,Waage was asked at the hearing whether Wickstrom had quoted Healy as saying what "hewould do about" Duthie, and Waage replied that Wickstrom told him that "Healy did not makeany comment " I do not credit Wickstrom's testimony that he spoke to Healy about Duthie inNovember, or to Duthie in Healy's presence during that month, and I find that the plant en-gineernever discussed "Duthie's performance" with Healy at any time prior to the latter'sdemotion.Turning to the disputed issue of what passed between Healy and Wickstrom at the time ofthe demotion, I am similarly unable to accept Wickstrom's version. Waage's testimony sug-gests, if nothing more, and contrary to Wickstrom's claim, that the plant engineer was presentduring the discussion of Healy's participation in the change of union affiliation at the meet-ing where the decision to demote Healy was allegedly made. Moreover, Waage claims that heinstructedWickstrom "to convey" to Healy the reasons for Healy's demotion which the plantengineerhad heard in a discussion of the matter between Waage and thegeneral manager.Significantly, also,Waage was asked at the hearing which of the "objections" to "Healy'sconduct" he regarded "as the most important," and he replied, "I think I wouldgive greaterweight to the fact that he was placing the Company in jeopardy by his union activities."Taking all the circumstances into account, I am unable to credit Wickstrom's denial that hehad no knowledge at any time prior to the demotion that Healy had any connection with thechange of union affiliation, and in the light of Waage's testimony, to say nothing of the otherinfirmities in Wickstrom's testimony, Healy's version of the conversation on the occasion ofhisdemotion ismore plausible than Wickstrom's. As already noted, the plantengineerclaims that he told Healy not only that he was being demoted because he had failed to "tend"to Duthie, but because he "was not handling the men correctly" and "was not ordering themen around properly." Aside from the claim with' respect to Healy's alleged inattention toDuthie, the record is barren of any concrete evidence to support Wickstrom's generaliza-tion. xaThese are plainly at variance with his admission that "the only criticism" he had ofHealy "was that he was not handling the Duthie case properly." Moreover,as stated earlier,Wickstrom apparently contradicted himself on the question whether he had ever "made anycomplaint.or reporttoWaage that aside from Duthie, . .Healy was notordering themen around properly " I do not believe Wickstrom's version of what he told Healy at the timeof the demotion. I credit Healy's accountAs noted earlier, Waage's description of the meeting at which it was allegedly decided todemote Healy varies substantially at points from Frey's account. Waage quotes himself astelling the group that "it was brought to my attention that Healy was being discriminatory inhis treatment of the people" in "the assignment of jobs," and because "certain people couldtakelonger reliefperiods; . . could come in late to work " In that connection, it may firstbe observed that there is no credible, probative evidence to support these generalizationsWhen asked to identify what individuals had been favored by Healy, Waage mentioned Duthieand generalizedthat "we had the feeling that Eugene Manning from time to time would getpreferred treatment." He admitted that he had no "direct knowledge" of any favoritismshown Manning, that he had never made any investigation to determine whether there was anybasis for the "feeling" concerningManning, that he made no report to the "superintendent"(general manager)concerningthe alleged preferred treatment of Manning, and that he nevervoiced any criticism of Wickstrom either to that individual or to thegeneral manager forpermitting Healy toengage inthe conduct charged against the latter. Second,as will appearlater,at a meetingon December 12, when Healy sought an explanation for his demotion frommanagementrepresentatives,Waage advanced as reasons for the demotion that Healy hadtoleratedDuthie's conduct, and had "pressure[d]" others "to join another tmion." ThereWaage said nothing about any otherallegedshortcomings of Healy. Third, in the light ofWickstrom's admission that "the only criticism" he had of Healy was with respect to his"handling [of] the Duthie case," and of the plantengineer's statement at one point that he hadrrItmay be noted that, contrary to the sense of Waage's testimony, Wickstrom claims thathe discussed Duthie with Waage before he (Wickstrom) allegedly told Healy to talk to Duthie.u When asked "what information" he had to support the statement that Healy "was notordering the men around properly," Wickstrom generalized that "the men were not congenialin the shop," that "there was lots of tension in the shop," and that Healy's failure to give"them their orders properly" created "friction in the shop." 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever complained or reported to Waage that "aside from Duthie, . . Healy was not orderingthe men around properly," it seems peculiar that Waage, who was plainly not as closely as-sociated with Healy as Wickstrom, should enlarge as he did, and to an extent Wickstrom didnot,uponHealy's alleged shortcomings.Waage's claim of what he allegedly said at themeeting concerning Healy's alleged "discriminatory . . treatment of the people" is of apiece, however, with the generalizations of Wickstrom described above. I am persuaded thatthe generalizations of both Waage and Wickstrom are no more than efforts to bolster, withgeneralized descriptions of other alleged supervisory shortcomings of Healy, an unfoundedclaim that he was under some duty "to discipline" Duthie and had failed to do soHealy was not satisfied with Wickstrom's explanation that he had not been "enough of acompany-man," and he sought a meeting with management representatives. Such a meetingwas held on December 12, and was attended by Healy, Frey, Waage, Wickstrom, and Wheatley.He asked for the explanation he was seeking, and Wheatley told him that the reason for thedemotion was that Wickstrom was not satisfied with his work The plant engineer agreed thatsuch was the case, whereupon Healy pointed out that in demoting him, Wickstrom had ex-pressed satisfaction with his work. Wickstrom denied that he had done so At that point, thepresident of the Company passed by the door of the office where the meeting was being heldHealy called him in and complained that "they are trying to railroad me " Pointing to theclaim that he was "not enough of a company-man," Healy said to the president: "You knowhow much I have done for this company " The president replied, "Well, they can't tell meanything about your work, Lawrence I know better than that," and both he and Healy thenengaged in some reminiscence concerning some "good" machinist's work Healy had done.Then Waage put in: "Well, how about Charlie Duthie? I understand Charlie Duthie is late forwork quite often, and also takes too long for coffee " Healy replied, "Well, if John (Wickstrom)is not satisfied with his work, why doesn't he do something about it' John Wickstrom is hisboss, not me. John Wickstrom is the only man with authority to fire him around here, isn'tthat right'" Waage agreed that such was the case, and then said: "Well, there was a littlematter about a union." Healy asked, "What about the union'" Waage replied, "I understandthat you have been pressuring the men out there to join another union " Healy then deniedthat he had "pressure[d] anybody to join anything," and he explained that "it wasn't joininganother union at all; it was just transferring to another local of the same union, which wouldhave no effect whatsoever upon this company " Healy then entered a denial again that he had"pressure[d] anybody into transferring," pointing out that he had no more authority to tellanybody what union to join than the Company had to dictate his union affiliation to him Thenthe president of the Company said, "Well, I never had any union trouble and I have been inbusiness for the last 30 years. I don't want any union trouble now." Healy denied that suchwas his purpose, explaining that "all we wanted to do is transfer locals so that in the event aman is laid off, he could get a job easily." With that, Wheatley ended the meetutg.29The net result of the Respondent's claim with respect to Healy's responsibility for toleranceof Duthie's alleged behavior has a curious aspect which is worth noting. Wickstrom, and notHealy, was head of the plant maintenance department. Wickstrom, and not Healy, had super-visory power to correct Duthie's alleged conductor to recommend his discharge, if not indeedto discharge him. The plant engineer was admittedly aware of Duthie's claimed derelictionsfrom at least the beginning of November and was admittedly given full approval by Waageearly in that month to take corrective measures with respect to Duthie. The Respondent con-tends, through the submission of its own records, that the instances of Duthie's absenteeismand tardiness were of frequent occurrence throughout November and the first week ofDecember until Duthie's discharge. Nevertheless, all that Wickst ram claims he did to correctDuthie was to talk to Healy early in November, and once to Duthie late that month--a claimwhich I do not credit For all that appears in the credible evidence, Wickstrom sat idly byand tolerated Duthie's alleged inattention to duty. Yet the Respondent did not even once rep-rimandWickstrom, ;m but instead placed the full onus of responsibility for tolerance of29Findings concerning the meeting are based on Healy's credited testimony. His account issubstantially uncontroverted3D Atmost, what there is on the subject of any alleged criticism of Wickstrom is a claimby Waage that when he spoke to Wickstrom about Duthie in November, he asked the plantengineer "why he hadn't done anything about it [Duthie's alleged behavior] sooner." Wick-strom's testimony does not support Waage's claim. Even if one credits Waage, and assumesthat his inquiry sounded a critical note, it is undisputed that Wickstrom was never thereaftercriticized, although the Respondent itself contends that Duthie's alleged behavior continuedfor a substantial period thereafter. MOTHER'S CAKE AND COOKIE COMPANY95Duthie's alleged behavior, not upon Wickstrom whose duty in the premises was clear, butupon Healy, who was not a supervisor, who devoted more than 95 percent of his time to workasa journeyman machinist, and spent the rest of his time, in the main, in some routineassistance to Wickstrom. That the Respondent is well aware of the peculiar nature of itsclaim is perhaps best attested by the discussion between Healy and Waage concerning Duthieand Wickstrom at the meeting of December 12. The undisputed evidence concerning the meet-ing reflects a mere casual reference to Duthie by Waage, which the latter did not pursue onceHealy pointed out Wickstrom's responsibility in the premises. Significantly, also, at the meet-ingneitherWaage nor Wickstrom even mentioned the claim, which the Respondent nowasserts, that the plant engineer had instructed Healy to "talk" to Duthie about his allegedinattention to his work. The contention, now advanced, that Healy had an obligation to correctDuthie, and failed to discharge it, has a nebulous flavor which contributes to the conclusionthat it is no more than an effort to supply a lawful motivation for the demotion where none infact exists.What emerges from the credible evidence is that not until December 12 did any representa-tiveof the Company inform Healy either that he had any obligation to correct Duthie'salleged inattention to his work, or that he had been remiss in failing to do so. It is quiteclear to me that the claim that Healy was demoted because he "failed to discipline" Duthieis nomorethan a pretext, and I find that Healy was under no duty "to discipline" Duthie orto correct his alleged behavior, and that any omission by Healy in that regard was not thereason for his demotion.The extended discussion of the alleged reasons for the demotion at the meeting of December12,which began with the generalized statement that Healy was demoted because Wickstromwas not "satisfied" with Healy, then proceeded to a casual reference to Duthie which appar-ently soon disappeared from the discussion, and then wound up with an extended discussionof the claim that Healy had exerted "pressure" upon employees in the change of union affili-ation, provides ample demonstration of the Respondent's real motivation. It is clear that whatconcerned the Respondent was the change of union affiliation, and it is there that the motiva-tion for the demotion is lodged. I have no doubt that the real reason for Healy's demotionwas his participation in the change of union affiliation, and that that was the real meaning ofWickstrom's statement on December 8 that Healy was being demoted because he was not"enough of a company-man "There remains for disposition the question whether Healy's participation in the transferfrom Lodge 1546 involved any activity for which the Act affords him no protection from dis-criminationAt the hearing, as in Waage's statements to Healy on December 12, the Re-spondent advanced the claim that Healy "pressured" other machinists into changing theirunion affiliation.The claim is without merit, for if the evidence on the subject establishesanything, it is that the machinists freely and voluntarily transferred their membership in theexercise of their unquestionable right to do sounder the Act As noted earlier, the Respondentcontends in its brief that Healy was demoted because "he used his influence and authority asa foreman to influence the employee machinists in the Plant Maintenance Department tochange their union affiliation, contrary to the law and ... to the established rule and policy"of the Company. ^ The short answer to that contention is that Healy was not a supervisorwithin the meaning of the Act, that the evidence indisputably establishes that the employeesvoluntarily changed their union affiliation, and that Healy exercised no improper influenceover any other employeeto do so. 3221As evidence of its "policy" and claimed justification for Healy's demotion, the Re-spondent introduced two letters, one dated April 19, 1949, and addressed to it by Lodge 1546,and the other a letter it wrote to Kinst on April 25, 1949. The letter from %he union complainsof alleged "unfair labor practices" by Kinst in allegedly attempting to induce employees tochange their union affiliation. The letter to Kinst in effect admonishes him for his behavior,prohibits it, and informs him that he would be discharged for any future violation of the pro-hibition.Apart from the fact that Healy did not engage in the type of behavior ascribed toKinst, the important point is that Kinst was a supervisor within the meaning of the Act, andHealy was not, and the Company's "policy" has no bearing on the legality of Healy's demotion.I TheRespondent apparently rests its claim of "influence" by Healy over other employeessolely on the contention that he was a supervisor and had a conversation with Chernenkoffduring which Healy asked Chernenkoff what he was "goingtodo" about "changing to[Local]284." I deem it unnecessary to pass on the legal import of such an inquiry had Healy been a'supervisor. The fact is that Healy was not a supervisor and it is clear that the inquiry waslawful 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfind that Healy was demoted because he changed his union affiliation and participated withthe other employees in the transfer from one labor organization to another, and that by de-moting Healy, the Respondent violated Section 8 (a) (1) and (3) of the Act xtIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent descr'bed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and such ac-tivities as have been found to constitute unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recommendthat it cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed to them by Section 7 of the Act, I shall recommendthat it cease and desist from such conduct.Having found that the Respondent has discriminated in regard to the terms and conditionsof employment of Lawrence Healy by reducing his wages and demoting him to an inferiorposition, I shall recommend that it immediately reinstate him to the position from which itdemoted him on December 8, 1951, without prejudice to his seniority and other rights andprivileges, paying him for his work in such position the wage rates he would have continuedto receive, but for the demotion, and that the Respondent make the said Lawrence Healy wholefor any loss of pay he suffered by reasonof the discrimination against him, by payment to him ofa sum of money equal to the amount he would have earned and would have continuedto earn,but for his demotion, until his reinstatement and restoration of his wage rates, as recom-mended above, less the wages he has received since his demotion, and will continue to re-ceive until his reinstatement and restoration of hiswage rates,as recommended above. TheRespondent will be required upon reasonable request to make available to the Board and itsagents all records pertinent to an analysis of the amount due as back pay or to the reinstate-ment and restoration of wage rates, as recommended herein. XUpon the basis of the foregoing findings of fact, and upon the entire record in this proceed-ing, I make the following:CONCLUSIONS OF LAW1.International Association of Machinists, Local Lodge 284, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act2.By interferingwith,restraining,and coercing its employees in the exercise of rightsguaranteedto them by Section 7 of the Act, the Respondenthas engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By discriminating in the terms and conditions of employment of LawrenceHealy, asfound above,thereby discouraging membership in a labor organization,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (3) ofthe Act4The aforesaidunfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.IRecommendations omitted from publication.]83 The complaint does not allege, as separate violations of Section 8 (a) (1), Wickstrom'sstatement that Healy was being demoted because he was not"enough of a company-man" andWaage's statements on December 12 concerning Healy's union activities. As the incidents inquestion were fully litigated, findings that the relevant statements separately violated Section8(a)(1) may be made even in the absence of allegations concerning them. Olin Industries, Inc.,86 NLRB 203, enforced 191 F. 2d 613 (C. A. 5); AmericanNewspaperPublishers v. N. L. R. B.,193 F.2d 782(C. A. 7). However,Imake no such findings as I deem the remedial order rec-ommended below a sufficient effectuation of the policies of the Act with respect to this pro-ceeding.'As Healy has continued to work for the Respondent as a journeyman machinist since hisdemotion, I deem it unnecessary to recommend thecomputation of his back pay on a quarterlybasis as in F. W. Woolworth Company, 90 NLRB 289. NEW BIG CREEK MINING COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES97Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, we herebynotify our employees that:WE WILL NOTdiscourage membership by any of our employees in International Asso-ciation of Machinists, Local Lodge284, AFL, orany other labor organization,by dis-criminating in any manner in regard to any term or condition of employment of any ofour employees.WE WILL NOTin any other like or similar manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assistlabor organizations,to join or assist International Association of Machinists, LocalLodge 284,AFL, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection,and to refrain from any or all of such activities,except to theextent that such right may be affected by an agreement requiring membership in a labor,as authorized in Section 8 (a) (3) of the Act.WE WILLreinstate Lawrence Healy to the position from which he was demoted, with-out prejudice to his rights and privileges, at the wage rates he would have continued toreceive but for his demotion,and make him whole for any loss of pay he suffered as aresult of the discrimination practiced against him.All our employees are free to become or remain members of any labor organization, ex-cept to theextentthat this right maybe affected by an agreement conforming to the applicableprovisions of Section 8 (a) (3) ofthe Act. We will notdiscriminate in regard to hire or tenureof employment, or any term or condition of employment, against any employee because ofmembership in or activity on behalf of any such labor organization.MOTHER'S CAKE AND COOKIE COMPANY,Employer.Dated ................By........................................................................................... .(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.NEW BIG CREEK MINING COMPANYandEARL RICE ANDPEARL GIBSON. Case No. 9-CA-508. May 29, 1953DECISION AND ORDEROn April 7, 1953, Trial Examiner Arthur Leff issued hisIntermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) of theAct and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner alsofound that the Respondent had not violated Section 8(a) (3) and(1) of the Act by terminating the employment of Earl Rice105 NLRB No. 17.